Exhibit 10.1


 




Effective May 13, 2013




Howard I. Zauberman

Irvington, New York 10533

 

 

RE:      EMPLOYMENT OFFER

 

Dear Howard:

 

It is my pleasure to offer you the position of Interim Chief Executive Officer
of Vision-Sciences, Inc. (the “Company”). This offer letter and the employment
terms attached hereto as Attachment A (collectively, the “Agreement”), contains
the terms of our employment offer to you.

 



 

1.

Start Date. Your start date for employment with the Company will be May 13, 2013
(the “Start Date”).



 



 

2.

Responsibilities; Reporting. You will be the Company’s Interim Chief Executive
Officer (“Interim CEO”). You will have such duties and responsibilities that are
commensurate with your position and such other duties and responsibilities as
are from time to time assigned to you by the Board of Directors (the “Board”).
You will perform your duties at the Company’s headquarters, located in
Orangeburg, New York, or at such other location(s) as may be appropriate as
agreed to by the Company’s Chairman and you, provided that you acknowledge that
your regular presence at the Company’s headquarters is an integral component of
your duties as Interim CEO.



 



 

3.

Base Salary. You will receive an annualized base salary of $240,000 (“Base
Salary”), subject to applicable withholding, which will be paid in accordance
with the Company’s payroll practices. Future adjustments to your Base Salary
will be based upon the results of your annual performance review and are subject
to the Board’s discretion.



 

4.       Equity Compensation.      

 

a.     Options. You will be granted options to purchase Company Common Stock
(“Options”) as follows:

 



 

i.

250,000 Options (“First Grant”) on the Start Date of this Agreement;

 

ii.

100,000 Options (“Additional Grant”) after each 90 days of service under this
Agreement, through the date of its termination.



[im1.jpg]

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 2 of 11

May 13, 2013 

 

 



 

b.

Terms. Options will be subject to the terms of the Company’s 2007 Stock
Incentive Plan (as amended) and a separate individual stock option agreement.
The exercise price of the First Grant shall be equal to the market closing price
on the trading day immediately preceding the Start Date, expected to be the day
before this Agreement is announced. The exercise price for each Additional Grant
will be equal to the closing market price on (i) the date of grant or (ii) if
(i) does not occur on a day on which the Company’s Common Stock is traded, the
nearest trading date immediately preceding the date of grant. Each Option will
fully vest on the date of grant, and will be exercisable for a period of 36
months after the termination of this Agreement, provided, however, that in no
event shall an exercise period for an Option grant exceed ten (10) years unless
you are terminated for Cause (as defined on Attachment A). If this Agreement is
terminated other than for Cause during any portion of a 90 day period, the next
applicable Additional Grant shall be prorated based on the number of days worked
elapsed during such 90 day period.



 



 

5.

Benefits and Vacation. You will be entitled to participate in benefit plans
adopted by the Company for the benefit of all senior executive employees of the
Company. Some of these benefits include: medical and dental insurance plan,
long-term disability plan and 401k plan. You will be entitled to PTO (paid time
off) consistent with Company policies.



 



 

6.

Expenses and Travel. The Company will reimburse you for all reasonable and
documented travel and lodging expenses actually incurred or paid by you in
performance of your services as Interim CEO, on a monthly basis per Company
policy. The Company will reimburse your reasonable and documented legal fees
(not to exceed $5,000) incurred in connection with your review of this
Agreement.



 



 

7.

Indemnification and Insurance. The Company shall, to the fullest extent legally
permitted or authorized by the Company’s articles of incorporation, by-laws or
Board resolutions or by the laws of the State of Delaware, indemnify you against
any judgments, fines, penalties, settlement amounts and reasonable costs and
expenses actually incurred (including legal fees) if you are made a party, or
are threatened to be made a party, to any proceeding by reason of the fact that
you are or were an officer, employee, or agent of the Company. During the term
of your employment the Company shall keep in place a directors’ and officers’
liability insurance policy (or policies) providing comprehensive coverage to you
to the same extent that Company provides such coverage for any other officer or
member of its board of directors.



 

You understand that you are employed “at will.” You have the right to resign
from employment with the Company at any time you desire and the Company
similarly has the right to terminate your employment at any time, subject to the
provisions of Section 3 of Attachment A.

 

This Agreement has been made and will be at least partly performed in the State
of New York and the laws of the State of New York shall govern without regards
to its conflicts of laws provisions. Each of the parties hereto submits to the
exclusive jurisdiction and venue of any competent court located in the County of
Rockland, State of New York.

 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 3 of 11

May 13, 2013 

 

 

If these terms are acceptable to you, please initial each page of this letter
and Attachment A, and sign below and on the last page of Attachment A. Once
signed by us, it will be a binding agreement. This Agreement will not be
effective until signed by both parties.

 

Vision-Sciences, Inc. represents a special opportunity for professional growth,
reward and personal satisfaction, and we believe that you can make an important
contribution. We look forward to you joining us. If you have any questions,
please do not hesitate to contact me.

.

 

Sincerely,

 

Vision-Sciences, Inc

 

By: /s Lewis C. Pell                    

Name: Lewis C. Pell

Title: Chairman

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

/s Howard I. Zauberman

Howard I. Zauberman

 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 4 of 11

May 13, 2013 

 

ATTACHMENT A

 

EMPLOYMENT TERMS

 

These Employment Terms and the offer letter (the “Offer Letter”) to which it is
attached (together, the “Agreement”) is made as of the date last signed below
(the “Effective Date”) between Vision-Sciences, Inc., a Delaware corporation
having an office 40 Ramland Road, Orangeburg New York 10962 (the “Company”) and
the employee identified on the signature page of this Agreement (“you”).

 

Unless defined herein, all capitalized terms shall have the meaning defined in
the Offer Letter. You and the Company agree as follows:

 



1.

PROTECTION OF COMPANY INFORMATION; INVENTIONS; REMEDIES



 



 

a.

Trade Secrets and Confidential Information. During the term of this Agreement,
you may have access to trade secrets and other confidential or proprietary
information about the Company and its customers, partners, agents, contractors,
licensers and vendors, whether or not labeled as such, including Company
information acquired or developed in the course of the Company’s operations.



 



 

i.

The term “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, equipment, or process,
developed or acquired by the Company in the course of the Company’s operations,
that: (1) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.



 



 

ii.

The term “Confidential Information” means information and data not generally
known outside the Company concerning the Company or its business, and the
Company’s business and technical information including computer technology and
programs; pricing, accounting, selling, marketing, costs, profits, sales,
product, personnel, research and development data; processes; techniques; know
how; customer lists; accounts and contracts; financial and marketing data and
plans; business plans; samples; models; illustrations; information regarding the
abilities and expertise of the Company’s consultants; information relating to
customers and customer preferences; and information customers or other third
parties entrusted to the Company. Materials such as customer, price and supplier
lists; reports; or computer programs may contain such information or may
constitute unwritten information, techniques, processes practices or knowledge.



 



 

iii.

Trade Secrets and Confidential Information (collectively “Proprietary
Information”) collectively include hardware and software in various states of
development, specifications and layouts, techniques, models, processes,
procedures, know how, internal operating manuals, marketing techniques and data,
prospect and customer lists, marketing data and strategy, cost and pricing data,
budgets, forecasts, business plans, and any other information concerning the
Company’s business and/or products that is not publicly available.



 

 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 5 of 11

May 13, 2013 

 

 



 

b.

Treatment of Information. Disclosure of any Proprietary Information may damage
the Company’s business and during and after the term of this Agreement, you will
safeguard such Proprietary Information and will not use or disclose any
Proprietary Information in any manner, except in performing employment services
or as the law requires. Upon termination of this Agreement, you will promptly
return to the Company any documents and materials that you possess that contain
or relate, in any manner, to any Proprietary Information. You understand that
your obligations pertaining to Proprietary Information shall remain in effect in
perpetuity or until the Company has released it into the public domain, in which
case your obligations hereunder shall cease with respect to only such
information so released.



 



 

c.

Information of Others. You will not disclose to the Company, use in its
business, or cause it to use, any information or material that is confidential
or proprietary to others.



 



 

d.

New Inventions and Creations.



 



 

i.

Disclosure and Assignment. You shall disclose promptly and fully to the Company
all inventions, discoveries, improvements, concepts or ideas, whether or not
patentable, conceived or made by you, whether alone or with others, during the
term of this Agreement and related in the sole judgment of Company to the
products, business or activities of the Company (“Work”), and you hereby assign
and will assign all of such interests therein to the Company or its nominee. All
copyrightable works created by you or under your direction in connection with
the Company’s business are “works made for hire” within the meaning of the
copyright laws of the United States and any similar laws of other jurisdictions,
and shall be the sole and complete property of the Company and any and all
copyrights to such works shall belong to the Company. To the extent any Work is
not deemed to be a “work made for hire” for the Company, you hereby assign all
proprietary rights therein, including patent rights, trade secrets, reproduction
rights, adaptation rights, distribution rights, public display rights and
copyrights, in such Work to the Company and any results or proceeds thereof, in
perpetuity throughout the universe in all languages and formats, and in any and
all media, whether now known or hereafter devised, without further compensation.
New rights to the Work may come into being and/or be recognized in the future,
under the law and/or in equity (the “New Exploitation Rights”), and you intend
to and do hereby grant and convey to the Company any and all such New
Exploitation Rights in and to the Work and any other results or proceeds
thereof. You agree to execute any documents and do any other acts consistent
herewith as may be reasonably required by the Company or its assignees or
licensees to further evidence or effectuate the Company’s rights as set forth in
this Section or as may be necessary, useful or convenient for the purposes of
securing to the Company or the Company’s nominees any patent, trademark or
copyright protections throughout the universe to any or all of the Work.



 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 6 of 11

May 13, 2013 

 

 



 

ii.

Appointment. You hereby appoint the Company as your attorney-in-fact (which
appointment is irrevocable and coupled with an interest), with full power of
substitution and delegation, to execute any and all documents needed to secure
to the Company or the Company’s nominees any patent, trademark or copyright
protections throughout the universe to any or all of the Work (“Signing”) and do
any and all such other acts consistent with this Agreement that you fail to do
promptly after request to effectuate the Signing. The obligations set forth in
this Subsection ii. shall continue beyond the term of this Agreement with
respect to any Work, including any inventions, discoveries, improvements,
concepts or ideas, whether or not patentable, or copyrightable works, the
Employee has conceived or made, whether alone or with others, during the term of
this Agreement, and shall bind its assigns, executors, administrators and other
legal representatives.



 



 

iii.

No Designation. The Company and its licensees (direct and indirect) are not
required to designate you as author of any design, computer program or related
documentation, or other work of authorship, assigned hereunder when distributed
publicly or otherwise. You hereby waive and release, to the extent permitted by
law, all rights to the foregoing.



 



 

e.

Prior Inventions. You represent to the Company that there exist no prior
inventions (“Prior Invention(s)”) including any unpatented inventions,
improvements or developments, whether patentable or unpatentable, which you made
or conceived prior to its retention by the Company and for which you claim or
may wish to claim ownership now or in the future. As used herein, the term
“Prior Inventions” does not include any matter which would constitute
Proprietary Information of any person other than you, arising out of your prior
employment or consulting relationships or out of any of your other engagements
or commitments.



 



 

f.

Covenant Not To Compete. During the term of this Agreement and for a period
equal to the number of months during which you are employed by the Company, and
only for so long as you are receiving the Notice Period Payments (as defined),
but not longer than six (6) months (the “Restricted Period”), you will not,
directly or indirectly be employed by or own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business (whether in corporate,
proprietorship, or partnership form) that competes with the Business of the
Company. For purposes of Subsections 1.f.,1.g and 1.h. the “Business of the
Company” means the design, manufacture and distribution of endoscopes,
borescopes, disposable sheaths or other equipment integral only to the
foregoing.



 



 

g.

No Solicitation of Employees or Consultants. During the Restricted Period, you
will not, without the prior written consent of the Company, directly or
indirectly, solicit or attempt to solicit for employment any person the Company
employed, either on a full time, part time or consulting basis on your last date
of employment with the Company.



 

 

 
 

--------------------------------------------------------------------------------

 

 Mr. Howard Zauberman

Page 7 of 11

May 13, 2013 

 

 



 

h.

No Solicitation of Clients or Suppliers. During the Restricted Period, you will
not, directly or indirectly, solicit or attempt to solicit any person or entity
which is a customer, client or supplier of the Company, or proposed customer,
client or supplier of the Company on the date of termination, with respect to
products or services that are competitive with the Business of the Company.



 



 

i.

Nondisparagement. Neither the Company nor you shall directly or indirectly, in
any communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of the
Company, or any future business associate or employer of yours, or person or
entity seeking references, criticize, ridicule or make any statement which is
negative, disparages or is derogatory of either party, or any of the Company’s
directors or senior officers.



 



 

j.

Remedies. The parties recognize that irreparable injury, which monetary damages
could not fully compensate, will result to if a party breaches the covenants
contained in this Agreement. Accordingly, the parties agree that, as a remedy
for a breach of those covenants, the party claiming injury shall be entitled, in
addition to other legal and equitable damages and remedies, to temporary and
permanent injunctive relief to restrain you and all other persons, firms or
entities acting for or with the other party, from any violations of this
Agreement. In any action to enforce the provisions of any Section or party of
this Agreement, the prevailing party, in addition to any other remedy, shall be
entitled to recover reasonable attorney’s fees and all other reasonable costs
associated with any such action both on the trial and appellate level and in any
creditor’s proceedings. If a court of competent jurisdiction determines by final
non-appealable judgment that the scope, time period, or geographical limitations
of any of the restrictive covenants specifically set forth in this Agreement are
too broad to be capable of enforcement, the court is authorized, and the parties
stipulate that it shall modify said restrictive covenants and enforce such
provisions as to scope, time, and geographical areas as the court deems
equitable, just and appropriate considering the intent of the parties.



 

2.     ADDITIONAL TERMS.     

 

a.     Exclusive Basis.     Your employment with the Company is on an exclusive
and full-time basis, and while employed by the Company you may not engage in any
other business activity that conflicts with your duties and obligations
(including your commitment of full-time employment) to the Company. Nothing
contained in this Agreement shall be deemed to prohibit you from continuing to
sit on the boards or committees of professional organizations or associations or
participating in professional development activities, or from speaking to
professional organizations or committees, so long as such activities would not
otherwise violate Section 1 of this Agreement or interfere with your ability to
perform your duties.

 

b.     Equipment.      Any computer or other equipment the Company provides to
you is the sole property of the Company, and you must return it to the Company
upon request or upon termination of this Agreement for any reason. All use of
such equipment shall be subject to the terms of the Company’s policies then in
effect.

 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 8 of 11

May 13, 2013 

 

 



 

c.

Data.     All documents, data, recordings, or other property, whether tangible
or intangible, including all information stored in electronic form, obtained or
prepared by or for you and utilized by you (other than materials, including
lists of business contacts you have brought with you) in the course of your
employment with the Company shall remain the exclusive property of the Company
and shall remain in the Company’s exclusive possession at the conclusion of your
employment.



 



 

d.

No Conflict. You are not aware of any matter or agreement that conflicts with or
otherwise violates any agreement to which you are a party or which you are
bound.



 

3.     EFFECTS OF TERMINATION.      You understand that you are employed “at
will.” You have the right to resign from employment with the Company at any time
you desire. The Company similarly has the right to terminate your employment at
any time it desires to do so, subject to the following:

 



 

a.

Payment. Subject to Section 3.b. below, if the Company terminates you without
Cause or upon a Change in Control (as defined in the Company’s 2007 Stock
Incentive Plan) in which you do not continue in your current position, the
Company will provide you with six months’ notice, or payment in accordance with
the Company’s ordinary payroll practices in lieu thereof (the “Notice Period
Payments”). For purposes of this Agreement, “Cause” means:



 



 

i.

conviction of a felony; or conviction of a crime of moral turpitude;

 

ii.

violation of the terms of Section 1 of this Attachment A upon five days prior
written notice;

 

iii.

fraud or embezzlement; intentional misconduct; or gross negligence which has
caused serious and demonstrable injury to the Company or its affiliates, except
that a good faith exercise of business judgment shall not be deemed gross
negligence; or

 

iv.

egregious performance or failure to perform your responsibilities (other than
for reason of disability) which performance or failure to perform continues
beyond twenty-one (21) days (the “Cure Period”) after a written demand for
substantial improvement in your performance, identifying specifically and in
detail the manner in which improvement is sought, is delivered to you by
Company, provided that a failure to achieve performance objectives shall not by
itself constitute Cause. You will have the right to exercise any Options during
the Cure Period that vested prior to the Cure Period.



 



 

b.

Release. Your entitlement to the payments and benefits described in this Section
3 are conditioned on your execution and delivery to the Company, within ten (10)
days after your termination of employment (the “Release Deadline”), of a release
in the Company’s then approved form that remains in effect and becomes
irrevocable after the expiration of any statutory period in which you are
permitted to revoke a release (the “Release”). If you fail to execute and
deliver the Release by the Release Deadline, or if you thereafter effectively
revoke the Release, the Company shall be under no obligation to make any further
payments or provide any further benefits to you otherwise required by Section
3.a. of this Attachment A. The Release will not modify the terms of the
restrictive covenants or exercise rights set forth herein or in the Agreement
governing your Options.



 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 9 of 11

May 13, 2013 

 

 



4.

MISCELLANEOUS.



 



 

a.

Waivers. Waiver of a breach of any provision of this Agreement by a party shall
not operate or be construed as a waiver of any subsequent breach. Any delay in
asserting any of remedies hereunder shall not be construed as a waiver.



 



 

b.

Successors and Assigns. The rights and obligations of the parties under this
Agreement shall continue in effect to the benefit of and shall bind the
successors and assigns of the parties.



 



 

c.

Severability; Survival. Each covenant set forth above is an independent and
separate covenant. If the provisions of any of the covenants set forth above
should ever be judicially determined to exceed the time or geographic
limitations permitted by applicable law, you agree that such provisions shall be
reformed to set forth the maximum limitations permitted. The invalidity of any
provision or any covenant will not affect the validity or enforceability of any
other provision or covenant. The provisions of Section 1, Section 2.b. and
Section 2.c. shall survive the termination or expiration of this Agreement for
any reason.



 



 

d.

Law; Jurisdiction; Venue. This Agreement has been made and will be at least
partly performed in the State of New York and the laws of the State of New York
shall govern without regards to its conflicts of laws provisions. Each of the
parties hereto submits to the exclusive jurisdiction and venue of any competent
court located in the County of Rockland, State of New York.



 



 

e.

Entire Agreement; Amendment. This Agreement, which includes the Offer Letter,
supersedes any and all prior understandings or agreements with respect to the
subject matter herein. Only a writing signed by the parties may amend this
Agreement.



 



 

f.

Assignment and Nondelegation. The Company may assign this Agreement to any
business, enterprise, person, firm, corporation, partnership, association or
other entity acquiring (by purchase, merger, share exchange, or otherwise),
directly or indirectly, any business or product or the assets of the Company
without the Employee’s prior consent. You may not delegate the performance of
your duties under this Agreement. You may, the extent permitted by applicable
law, and the terms of the Company’s incentive programs, assign any financial
benefit due to you to any person or entity upon written notice to the Company.



 

 
 

--------------------------------------------------------------------------------

 

Mr. Howard Zauberman

Page 10 of 11

May 13, 2013 

 

 



 

g.

Interpretation. The descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. Each party has had the opportunity to have
legal counsel review this Agreement. Any principle of construction or rule of
law that provides that an agreement shall be construed against the drafter of
the agreement in the event of any inconsistency or ambiguity in such agreement
shall not apply to this Agreement. The definitions of the terms in this
Agreement shall apply equally to the singular and plural forms of the defined
terms. The phrase “without limitation” shall be implied to follow the words
“include,” “includes” and “including”. Unless the context requires otherwise,
references to sections and paragraphs shall be construed to refer to sections
and paragraphs of this Agreement.



 



 

h.

Notices. All notices or other communications which are required or permitted
pursuant to this Agreement shall be in writing and sufficient if delivered
personally or by telecopier (with a confirmation copy sent by mail) or sent by
registered or certified mail, postage prepaid, to the Company at its address
first set forth above, and to You at the address written below.



 



 

i.

Execution by Counterpart; Electronic Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Any party may execute and
deliver this Agreement in a counterpart with electronic or facsimile signatures,
and such counterpart shall be deemed an original.



 

 

 

[Signature Page Follows]

 

 

 

 
 

--------------------------------------------------------------------------------

 

 Mr. Howard Zauberman

Page 11 of 11

May 13, 2013 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY

 

VISION-SCIENCES, INC.

 

 

By: /s Lewis C. Pell 

Name:     Lewis C. Pell

Title:     Chairman




Date Signed: May 13 2013

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s Howard I. Zauberman

Howard I. Zauberman

 

Date Signed: May 13, 2013

 